Citation Nr: 0923703	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  04-43 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an ulcer condition.

3.  Entitlement to service connection for cysts.

4.  Entitlement to service connection for dermatitis, claimed 
as secondary to Agent Orange exposure.

5.  Entitlement to service connection for a dental condition.

6.  Entitlement to a compensable rating for residuals of a 
right ulna fracture.

7.  Entitlement to a compensable rating for residuals of a 
right fifth finger fracture.
 
8.  Entitlement to a compensable rating for hemorrhoidectomy.  

9.  Entitlement to an initial evaluation greater than 30 
percent prior to December 21, 2004 for post-traumatic stress 
disorder (PTSD) and to an evaluation greater than 50 percent 
disabling from December 21, 2004 to May 21, 2007 and again 
from September 1, 2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1969 to February 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that granted service connection for PTSD and assigned the 
initial rating.  The Veteran had a hearing before the RO in 
April 2005 and before the Board in April 2009.  Both 
transcripts are of record.

During the pendency of this appeal, the Veteran was granted 
an increased rating of 50 percent for his PTSD, effective 
December 21, 2004, in a February 2005 rating decision.  
Thereafter, in a January 2008 rating decision, the Veteran 
was also awarded a temporary total evaluation based on a 
period of hospitalization due to his PTSD under the provision 
of 38 C.F.R. § 4.29 from May 22, 2007 to August 31, 2007.  
The January 2008 rating decision also reinstated the 50 
percent disability rating for the Veteran's PTSD from 
September 1, 2007.  After the Veteran has perfected his 
appeal, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 
(1993).  Accordingly, other than the time period where a 
total disability rating was assigned, the Veteran's initial 
rating and subsequent staged ratings thereafter for his PTSD 
are still properly before the Board here and the issue has 
been appropriately rephrased above.

The PTSD issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the Veteran if further action is required on his part.


FINDING OF FACT

On April 13, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal is requested for the issues of 
entitlement to service connection for hypertension, an ulcer 
condition, cysts, dermatitis and a dental condition, and 
entitlement to increased ratings for residuals of a fracture 
to the right fifth finger, right ulna and hemorrhoidectomy.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant 
has withdrawn his appeal as to the issues of entitlement to 
service connection for hypertension,  an ulcer condition, 
cysts, dermatitis and a dental condition, and entitlement to 
increased ratings for residuals of a fracture to the right 
fifth finger, right ulna and hemorrhoidectomy.  Accordingly, 
there remain no allegations of errors of fact or law for 
appellate consideration.  The Board does not have 
jurisdiction to review the appeal in regard to these issues 
only and it is dismissed.  

The appeal in regards to the Veteran's PTSD disability 
rating, however, is still properly before the Board here and 
is addressed in the Remand portion of this opinion.


ORDER

The appeal as to the issues of entitlement to service 
connection for hypertension,  an ulcer condition, cysts, 
dermatitis and a dental condition, and entitlement to 
increased ratings for residuals of a fracture to the right 
fifth finger, right ulna and hemorrhoidectomy, is dismissed.


REMAND

The Veteran testified at his hearing before the Board in 
April 2009 that his PTSD renders him unemployable.  
Specifically, the Veteran worked as a bus driver for nearly 
20 years and was told by his psychiatrist that he should not 
work anymore.  He also testified that his PTSD causes him to 
socially isolate himself to the extent he spends most of his 
day fishing alone.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

In this case, the Veteran was last afforded a VA examination 
in March 2007, over two years ago.  At that time, the 
Veteran's main manifestations included nightmares, intrusive 
thoughts and panic attacks.  He indicated he still tried to 
keep active by taking his kids to sports events or other 
activities.  The Veteran was diagnosed with chronic, severe 
PTSD with a Global Assessment of Functioning (GAF) of 45.

Since that time, VA outpatient treatment records indicate GAF 
scores from 40 to 47, to include hospitalization from May 22, 
2007 to August 3, 2007.  More recent VA outpatient treatment 
records, from 2008, indicate the Veteran's PTSD is chronic 
and severe.  VA outpatient treatment records from 2006 and 
2007 indicate the Veteran's PTSD is so severe he is 
unemployable.  The Veteran testified in 2009, moreover, that 
he no longer attends sporting events, but rather remains 
socially isolated.  

The Veteran stopped working around September 27, 2006 where 
he was hospitalized for approximately two weeks for suicidal 
ideation.  Since that time, the Veteran indicated within his 
VA outpatient treatment records that he applied for Social 
Security Administration (SSA) disability benefits.  The RO 
did not attempt to obtain these records.  The Court has held 
that, where VA has notice that the Veteran may be receiving 
disability benefits from the SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  
Furthermore, the VCAA emphasizes the need for VA to obtain 
records from other Government agencies.  See 38 U.S.C.A. § 
5103A (b)(3), (c)(3) (West 2002).  Under the circumstances 
presented here, the RO should request copies of any and all 
records from the SSA in conjunction with any claim or 
decision(s) rendered and the medical records relied upon.  

The Veteran further testified during his hearing before the 
Board that he regular attends therapy for his PTSD on a 
weekly basis.  Currently, the file does not contain any VA 
outpatient treatment records beyond April 2008.  It does not 
appear the RO attempted to obtain these records and, 
therefore, the claims file may be incomplete.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (indicating that 
federal records are considered part of the record on appeal 
since they are within VA's constructive possession).  The RO 
should obtain any recent VA outpatient treatment records from 
April 2008 to the present. 

In light of the missing records, the possibility the 
Veteran's PTSD has increased in severity since the last 2007 
VA examination and the Veteran's contentions regarding his 
unemployability, a new VA examination is indicated.

Again, the Veteran indicates he is unemployable specifically 
due to his PTSD.  He indicates he was a bus driver for nearly 
20 years and was instructed by his psychologist to cease 
working.  A March 2006 VA outpatient treatment record, for 
example, indicates the Veteran should not continue employment 
as a bus driver because his PTSD severely impacts his ability 
to drive.  The note continues to indicate the Veteran's PTSD 
is so severe, he is unemployable. 

It is clear the Veteran is alleging, at the very least, he is 
entitled to an increased rating based on extraschedular 
considerations.  That is, the Veteran alleges he may be 
entitled to an increased evaluation for his disability in 
accordance with 38 C.F.R. § 3.321 as an exceptional case.  
The RO did consider extraschedular considerations in its 
prior denials, to include the last July 2008 Supplemental 
Statement of the Case (SSOC).  The Board notes, after all 
development is complete, the RO should once again advise the 
Veteran on the laws pertinent to extra-schedular evaluations 
and consider whether referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is warranted given the evidence.  See 38 C.F.R. § 
3.321(b)(1).  Since it is necessary to seek a medical opinion 
for reasons asserted above, the RO should also request the 
medical examiner to comment on whether the effects of the 
Veteran's disability are unusual or otherwise exceptional in 
regard to interference with employment or frequent periods of 
hospitalization. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records 
regarding psychiatric treatment from the VA 
North Texas Health Care System, for treatment 
received from April 2008 to the present.

2.  Contact the Social Security 
Administration for the purpose of obtaining a 
copy of any decision(s) and all medical 
records relied upon in conjunction with the 
Veteran's claim(s) and/or award(s) of SSA 
disability benefits. Any attempts to obtain 
records that are ultimately unsuccessful, 
should be documented in the claims folder.

3.  After the above records are obtained, to 
the extent available, the Veteran should be 
afforded a psychiatric VA examination to 
determine the severity of his service-
connected PTSD.  The claims file and 
treatment records must be made available to 
and pertinent documents therein be reviewed 
by the examiner in connection with the 
examination, and it should be so indicated in 
the report. The examiner should perform any 
tests or studies deemed necessary for an 
accurate assessment.

The examiner should give detailed clinical 
findings of the symptomatology attributable 
to the Veteran's service-connected PTSD.  
The claims folder must be reviewed by the 
examiner and the examiner should also 
comment on whether the Veteran's disability 
paints an unusual disability picture in 
regard to interference with employment or 
frequent hospitalizations.  The examiner 
should also render an opinion as to the 
overall effect of the disability on the 
Veteran's ability to obtain and retain 
employment; that is, whether it would 
preclude an average person from obtaining, 
or retaining, substantially gainful 
employment. Consideration may be given to 
the Veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice-
connected disabilities.  The examiner should 
clearly outline the rationale for any 
opinion expressed.

4.  After completion of the above and any 
additional development deemed necessary, the 
RO should review the claim.  The RO must 
consider all applicable laws and 
regulations, including but not limited to, 
consideration of referring the case for 
extra-schedular consideration.  If the claim 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  Thereafter, claim 
should be returned to the Board for 
appellate review.
 
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



The claim must be afforded expeditious treatment.


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


